Citation Nr: 0926388	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  99-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic pancreatitis claimed as secondary to Depakote 
prescribed for a nonservice-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran developed pancreatitis after the VA 
psychiatric hospitalization from September 5, 1996, to 
September 13, 1996, during which he was started on Depakote.

2.  The Veteran's chronic pancreatitis is at least as likely 
as not the result of Depakote use.

3.  Pancreatitis was a reasonably foreseeable result of the 
use of Depakote.

4.  The evidence of record fails to establish that the 
Veteran gave informed consent prior to the administration of 
Depakote during the September 1996 VA psychiatric 
hospitalization.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for chronic 
pancreatitis is warranted.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.32 (1996); 38 C.F.R. § 3.361 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's § 1151 
claim, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

I.  Background

The Veteran's claim arises out of a September 1996 VA 
psychiatric hospitalization and the administration of the 
medication, Depakote.  Specifically the Veteran alleges that, 
as a result of the use of Depakote prescribed by VA, he 
developed chronic pancreatitis.  He has alternately argued 
that such an outcome was not a reasonably foreseeable event 
or that he was not given informed consent prior to the 
administration of Depakote that pancreatitis could arise from 
the use of this medication.

The Veteran's claim was initially before the Board in 
November 2001 and was denied.  The Veteran appealed to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  In November 2002, pursuant to a Joint Motion for 
Remand, the Court vacated the Board's November 2001 decision 
and remanded the Veteran's appeal to the Board.  In the Joint 
Motion for Remand, the parties agreed that the Board failed 
to provide adequate reasons and bases for its denial for the 
following reasons:  (1) the Board failed to explain its 
reliance upon a patient information leaflet from the 
pharmaceutical manufacturer in concluding that pancreatitis 
was a reasonably foreseen consequence of taking Depakote; (2) 
the Board failed to explain whether the failure to obtain a 
medical opinion as to whether there was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA under § 1151 was 
a breach of VA's duty to assist; and (3) the Board failed to 
discuss application of 38 C.F.R. § 3.385, including whether 
the Veteran's incurrence of pancreatitis was a necessary 
consequence of the VAMC medical treatment, whether Depakote 
was properly administered, and whether the Veteran gave his 
express or implied consent.  The Joint Motion for Remand 
specifically set forth in detail what findings the Board must 
make if it were to again deny the Veteran's claim.

In June 2003, the Board remanded the Veteran's claim for 
compliance with VA's duties to notify and assist the Veteran.  
In April 2005, the Board again denied the Veteran's claim.  
The Veteran appealed that denial to the Court which, by 
memorandum decision issued in October 2007, vacated the 
Board's April 2005 decision and remanded the Veteran's 
appeal.  In its decision, the Court agreed with the Veteran 
that the Board's reliance on a May 2004 VA medical opinion 
was misplaced because the opinion was inadequate.  

Specifically, the VA medical examiner's opinion was found to 
be internally inconsistent because the examiner twice 
acknowledged that the Veteran suffered from pancreatitis as a 
reaction to Depakote, but then concludes that there is "no 
way" that Depakote is responsible for the Veteran's chronic 
pancreatitis.  In addition, the VA medical examiner's opinion 
was found to be inadequate because he failed to follow his 
instructions and state what he believed to be the etiology of 
the Veteran's chronic pancreatitis (except to state it was 
not due to Depakote), and, although the examiner suggests 
that the Veteran's chronic pancreatitis may have preexisted 
his use of Depakote, the examiner offers no clear opinion as 
to whether Depakote use aggravated his pancreatitis.  
Finally, the Veteran argued, and the Secretary conceded, that 
the Board did not comply with the April 2003 Joint Motion for 
Remand in rendering its decision, meaning the Board failed to 
make the specific findings set forth in the Joint Motion for 
Remand.

In response to the Court's decision, the Board sought a VHA 
medical opinion pursuant to VHA Directive 2006-019, 
38 U.S.C.A. §§ 5103A and 7109, and 38 C.F.R. § 20.901.  That 
opinion was provided in July 2008 from a VA 
gastroenterologist from the Birmingham, Alabama, VA Medical 
Center, and was forwarded to the Veteran and his 
representative for response.  In May 2009, the Board received 
a response from the Veteran's representative with a report 
from an R.N. (i.e., registered nurse).  The Veteran's claim 
is now before the Board for final adjudication.  

The evidence of record consist of VA and non-VA medical 
records for both inpatient and outpatient treatment, reports 
of VA examinations from September 1998 and May 2004, a VHA 
medical opinion from July 2008, and private medical opinion 
from an R.N. dated in April 2009.  The Board has reviewed all 
the evidence of record.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

The record shows the Veteran has a long history of epigastric 
complaints, which he has reported date back to the 1970s.  
Relevant private treatment records show that that Veteran was 
hospitalized in November 1994 for three days for severe 
epigastric pain.  It was initially thought to possibly be due 
to either peptic ulcer disease or pancreatitis; but the 
discharge diagnosis was abdominal pain of undetermined 
etiology.  The Veteran continued to have complaints of 
epigastric problems and to seek treatment.  In May 1995, he 
was given a diagnosis of reflux esophagitis.  The Board notes 
that none of these treatment records show a diagnosis of 
pancreatitis as the cause of the Veteran's epigastric 
complaints.

The Veteran was admitted to the Gainesville VA Medical Center 
on September 5, 1996, for treatment relating to his 
psychiatric disorder.  At the time of admission, the Veteran 
gave a history of having reflux esophagitis.  He had some 
light tenderness of the gastrium, but physical examination 
was otherwise normal.  Lab tests taken upon admission 
revealed the Veteran's glucose, BUN, alkaline phosphatase, 
ALT and amylase were all high.  

During the course of the Veteran's hospitalization, he was 
started on Depakote, 250 mg by mouth, twice a day, in light 
of his long history of mood instability, angry outbursts, and 
lack of impulse control.  He did very well throughout the 
entire admission, including giving feedback regarding any 
side effects from the Depakote.  He continued, however, to 
complain of epigastric pain.  He was sent for a 
gastrointestinal consult on September 10, 1996.  An 
esophagogastroduodenoscopy (EGD) showed moderately severe 
esophagitis and nonspecific inflammation of the bulb and 
duodenum.  He was started on 20 mg of Prilosec.  On 
discharge, the Veteran was in no acute distress.  It was 
noted that he had tolerated well all the additional 
medications he was given and was discharged on Depakote 250 
mg three times a day, Paxil 20 mg once a day, and Prilosec 20 
mg once a day.  He was advised to avoid foods that irritate 
his stomach, and to take the Depakote with food secondary to 
it causing nausea when taken on an empty stomach.  

He was seen at VA for mental health follow up on September 
18, 1996.  At that time, he reported no great improvement in 
his esophagitis with the treatment received during his 
hospitalization.  He was also still depressed.  His Depakote 
levels were within normal limits.  His prescriptions for 
Depakote and Paxil were refilled.

On September 27, 1996, the Veteran was seen in the emergency 
room of a private hospital with complaints of epigastric 
pain, nausea and vomiting.  The Veteran complained of 
significant abdominal discomfort lasting for the last few 
months described as epigastric in nature with significant 
heartburn and belching, associated with spastic pain in the 
upper abdominal area.  Upon arrival in the emergency room, 
evaluation revealed epigastric tenderness, nausea and 
vomiting.  It was noted that the Veteran was on Depakote for 
unknown reasons, and the impression was pancreatitis, rule 
out etiology; question gallstones versus 
hypertriglyceridemia-induced pancreatitis or other 
etiologies.  

He underwent a gastroenterology consult on September 28th.  
The assessment was that the Veteran presented with acute 
onset of abdominal pains associated with hyperamylasemia and 
episodes of emesis as well as intermittent episodes of 
diarrhea.  The question of pancreatitis was raised.  He was 
also noted to have significant leukocytosis with shift to the 
left from an unclear etiology.  Work up included an abdominal 
ultrasound that showed no evidence of abdominal abnormality 
except increased fat deposition in the liver; a barium 
swallow that was unremarkable except for a short sliding 
hiatal hernia; and a CT scan of the abdomen that showed no 
evidence for peripancreatic inflammation, pseudocyst 
formation or free fluid within the abdomen.  During the 
course of hospitalization, the Veteran's amylase and lipase 
levels gradually returned to normal.  He was discharged home 
on October 1, 1996, and continued on his medications, which 
included Depakote.  The discharge diagnoses were active 
pancreatitis, esophagitis and hiatal hernia.
        
A VA mental health treatment note from November 13, 1996, 
indicates that the Veteran reported having acute pancreatitis 
imputed to Depakote by his private medical doctor, and he had 
been severely ill and hospitalized for four days.  Depakote 
was discontinued and he was advised to follow up with medical 
for the acute pancreatitis.
        
Subsequently the Veteran was seen at VA on January 6, 1997, 
with continued complaints of considerable abdominal distress.  
On January 14, 1997, he was seen at the private hospital's 
emergency room and admitted for acute pancreatitis.  He was 
hospitalized for four days.  Discharge diagnosis was 
recurrent pancreatitis.  On January 21, 1997, he was seen at 
a private emergency room with epigastric pain, and the 
assessment was suspect chronic pancreatitis.  He was seen at 
VA on January 22, 1997, and diagnosed with gastroesophageal 
reflux disease (GERD) and chronic pancreatitis.  It was 
questioned whether the chronic pancreatitis was secondary to 
previous alcohol use (Veteran reported no alcohol use for six 
years but heavy beer use prior to then).  VA follow up 
treatment note of February 4, 1997, indicates diagnoses of 
GERD and pancreatitis (noted to be questionably secondary to 
Depakote).  
        
On March 13, 1997, the Veteran underwent a pancreatogram at 
VA that revealed changes of chronic pancreatitis present, 
including mild ectasia of the secondary pancreatic ducts.  
The impression was grade I/minimal chronic pancreatitis.  The 
Veteran has continued to carry the diagnosis of chronic 
pancreatitis.  (see VA treatment records from October 20, 
1999 and August 16, 2000).
        
In addition to the above treatment records, the Veteran has 
undergone two VA examinations.  The first examination was 
conducted in September 1998, resulting in a diagnosis of 
chronic pancreatitis.  The examiner opined that "It is as 
likely as not that the utilization of Depakote for this 
patient's depression is the etiologic factor of his 
pancreatitis."  
        
The second VA examination was conducted in May 2004.  
Although this examiner's nexus opinion was found to be 
inadequate by the Court in its recent October 2007 decision, 
the examination findings are still instructive so long as the 
deficiencies found are taking into consideration.  The 
examiner's assessment was history of recurrent pancreatitis, 
some mild pancreatitis seen in 1993 (should be 1994) 
hospitalization and then apparently a more severe bout in 
1996 after bad reaction to Depakote; and chronic pancreatic 
insufficiency, diabetes mellitus type 2, as well as, dumping 
syndrome and probably pancreatic enzyme insufficiency.  

Based on the history provided by the Veteran, the examiner 
found that his gastroesophageal symptomatology began in the 
early 1970s with gastroesophageal reflux symptoms and peptic 
ulcer disease.  Ethanolism and substance abuse further 
irritated the gastric lining and pancreas and contributed to 
hypertriglyceridemia, which the examiner indicated is a known 
risk factor for pancreatitis.  The examiner went on to note 
the Veteran also has posttraumatic stress disorder, was being 
treated at that time (presumably September 1996) for 
depression, and subsequently had a worsening of the 
pancreatitis due to nobody's fault other than idiosyncratic 
drug reaction.  The examiner stated there was no evidence of 
any failure or negligence of the medical staff in any way, 
and that in no way was the Depakote responsible for the 
Veteran's chronic pancreatitis, it having existed prior to 
that drug usage.  

In July 2008, the Board obtained a medical opinion from a VA 
gastroenterologist.  This person indicated that he was unable 
to confirm the presence of chronic pancreatitis without 
review of the "grade I/minimal chronic pancreatitis" 
pancreaticogram and laboratory evaluation of exocrine 
function.  Furthermore, he was unable to determine the onset 
of possible chronic pancreatitis, although he noted the 
Veteran's symptoms of epigastric pain, nausea and vomiting 
present in 1994, which preceded the use of Depakote.  
However, he acknowledged that the Veteran had never been 
diagnosed with pancreatitis in the past.

This person also questioned the diagnosis of acute 
pancreatitis made in September 1996 given the lack of 
objective data, and indicated there was insufficient evidence 
to support Depakote "increasing the possible chronic 
pancreatitis."

Finally, this person cited from the Depakote package insert:  
"In clinical trials, there were 2 cases of pancreatitis 
without alternative etiology in 2416 patients, representing 
1044 patient-years experience," but noted that on July 31, 
2000, a black-box warning was added to the labeling for 
Depakote about pancreatitis, well after the prescribing of 
the medication to the patient.  He stated that he did not see 
any evidence of negligence or carelessness in the drug 
prescribing in this case.

In response to the VHA medical opinion, the Veteran submitted 
a private medical opinion from an R.N. dated in April 2009.  
After setting forth in detail the Veteran's medical history, 
the R.N. opined that it is at least as likely as not that the 
Veteran's pancreatitis was caused by Depakote use.  She 
acknowledged that pancreatitis is a reasonably foreseeable 
risk of Depakote administration (citing authority that it was 
first recognized in 1979), and that the Veteran had risk 
factors for pancreatitis other than Depakote use, such as 
hypertriglycerides, history of alcohol usage, and history of 
smoking.  Thus, she stated it is impossible to determine 
conclusively which factor was the primary cause of the 
Veteran's pancreatitis; however, because Depakote is a known 
risk factor, and because the Veteran did not have clinical 
findings to support a diagnosis prior to ingesting Depakote, 
she opined that the initial clinical presentation after 
Depakote treatment supports that pancreatitis was most likely 
due to Depakote use.

In addition, this R.N. stated that, after reviewing the 
complete claims file, she did not find documentation which 
indicates that the Veteran was informed, in writing, of the 
risk of pancreatitis prior to his September 1996 ingestion of 
Depakote.  She stated that it is not likely that medical 
treatment providers would have given him the medication's 
package insert prior to giving him Depakote because of how 
drugs are dispensed within a hospital setting. Also, she 
advised that under generally applicable medical standards in 
1996, the medical provider's provision of a prescription drug 
package insert to the patient is not adequate disclosure of 
the risks as a lay person is without the specialized 
scientific expertise necessary to evaluate the technical 
information contained in the insert, and is without the 
medical expertise to understand how the circumstances of the 
patient's particular medical condition may be impacted by 
that particular drug, whether there are available treatment 
alternatives with less risk to the patient's safety, and 
whether the benefits of the particular prescription drug 
treatment outweigh the risks.


II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary as 
part of an approved rehabilitation program.  38 U.S.C.A. § 
1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In considering the Veteran's claim, the Board must first 
determine whether there is an additional disability.  In 
determining whether the Veteran has an additional disability, 
the Veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the Veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b).  

It is not sufficient, however, to merely show that a Veteran 
received care, treatment or examination and that the Veteran 
has an additional disability or died therefrom.  38 C.F.R. 
§ 3.361(c)(1).  The evidence must also establish that the 
proximate cause of the Veteran's additional disability was 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination or that it was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d).

The Board finds that the evidence is at least in equipoise as 
to whether the Veteran has an additional disability due to VA 
medical treatment.  The Veteran claims that he has chronic 
pancreatitis due to Depakote use for his psychiatric 
disorder, which the VA prescribed and began administering to 
him during inpatient psychiatric treatment from September 
1996 and continued use until November 1996.  

The record is unclear as to whether the Veteran had 
pancreatitis prior to this September 1996 VA psychiatric 
hospitalization.  The May 2004 VA examiner and the July 2008 
VA medical expert both seem to indicate that the Veteran's 
symptoms at the time of the November 1994 hospitalization 
point to the possibility of pancreatitis being present then.  
On the other hand, the September 1998 VA examiner clearly 
expressed his opinion that Depakote use was the etiology of 
the Veteran's chronic pancreatitis - an indication that he 
did not find that pancreatitis preexisted the September 1996 
VA hospitalization.  Finally, the April 2009 R.N.'s opinion 
clearly expresses her belief that the Veteran's symptoms in 
November 1994 were related to his then diagnosed gastritis 
and that pancreatitis was ruled out at that time.  Thus she 
opined that the first episode of acute pancreatitis was at 
the end of September 1996 with recurring bouts of 
pancreatitis thereafter resulting in chronic pancreatitis 
and, since the Veteran's Depakote use predated the first 
episode of pancreatitis, it is the most likely etiology of 
the Veteran's chronic pancreatitis.

The contemporaneous medical evidence fails to indicate a 
diagnosis of pancreatitis prior to September 1996.  
Furthermore, two out of four medical experts believe the 
Veteran's pancreatitis did not predate September 1996.  
Finally, even if the Veteran may have had an acute episode of 
pancreatitis in November 1994, the onset of chronic 
pancreatitis does not appear to be until after September 1996 
and the administration of Depakote.  

The Board notes the July 2008 VA medical expert did not even 
concede that the Veteran has chronic pancreatitis presently 
or that he had an acute episode of pancreatitis at the end of 
September 1996.  However, given the medical evidence of 
record indicating a diagnosis of chronic pancreatitis 
supported by diagnostic testing and subsequent treatment with 
pancreatic enzyme replacement, as well as, the two VA 
examinations that confirmed a diagnosis of chronic 
pancreatitis, the Board does not find the VA medical expert's 
questioning of the presence of a current disability to be 
controlling.

Thus, the Board concludes that a reasonable doubt is raised 
by the evidence that the Veteran has an additional 
disability, i.e., chronic pancreatitis, after treatment with 
Depakote by VA from September 1996 to November 1996.  

The Veteran has contended that his developing chronic 
pancreatitis as a result of the use of Depakote was not a 
reasonably foreseeable event.  However, the patient 
prescription leaflet in the claims file shows that 
pancreatitis is a known side affect of Depakote use.  
Moreover, the Veteran's own expert acknowledged that it was 
reasonably foreseeable and noted that the medical profession 
knew of the link between Depakote use and pancreatitis as 
early as 1979.  Thus, it would appear that developing 
pancreatitis was a reasonably foreseeable event, and this 
cannot be a basis for granting the Veteran's claim.

This, however, does not end the inquiry as the Veteran has 
also alleged that VA failed to advise him of the risk of 
developing pancreatitis because of the use of Depakote, and 
thus he did not give informed consent.
 
Per VA regulation in effect in 1996, "informed consent" 
meant the freely given consent that follows a carful 
explanation by a practitioner to the patient or the patient's 
representative of the proposed diagnostic or therapeutic 
procedure or course of treatment.  38 C.F.R. § 17.32 (a)(1) 
(1996).  Such informed consent should consist of information 
regarding the nature of the proposed procedure or treatment, 
as well as the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing is done.  The patient should be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely and 
without coercion, as well as the opportunity to withhold or 
revoke such permission at any time without prejudice.  
38 C.F.R. § 17.32 (b) (1996).  The fact that the patient (or 
a representative) has been provided appropriate information 
and counseling and has consented to a proposed procedure or 
course of treatment shall be documented in the patient's 
medical record.  38 C.F.R. § 17.32 (c) (1996).  

The Veteran's medical expert states in her report that she 
has reviewed the complete claims file and she could find no 
documentation which indicates that the Veteran was informed, 
in writing, of the risk between Depakote use and 
pancreatitis.  Although the Board does not believe that 
38 C.F.R. § 17.32 required that informed consent be it 
writing in 1996, it does state that the obtaining of informed 
consent must be documented in the patient's medical record.  
After reviewing the available VA medical records relating to 
the September 1996 VA psychiatric hospitalization, the Board 
cannot find any documentation that the Veteran was advised of 
the purposes for using Depakote to treat his psychiatric 
disorder, the benefits and risks involved in such use, and 
whether there was alternative forms of treatment, and that he 
thereafter gave informed consent for the administration of 
Depakote.

As the VA medical records do not establish that informed 
consent was obtained to treat the Veteran with Depakote in 
September 1996 and since it has been concluded that such 
treatment resulted in the Veteran developing chronic 
pancreatitis, the criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for 
chronic pancreatitis have been met.  Therefore, the Board 
grants the Veteran's claim.





ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic pancreatitis claimed as secondary to Depakote 
prescribed for a nonservice-connected psychiatric disorder is 
granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


